292 S.W.3d 615 (2009)
John HEYER, Appellant,
v.
MISSOURI STATE HIGHWAY PATROL, Respondent.
No. WD 70544.
Missouri Court of Appeals, Western District.
September 29, 2009.
Melissa A. Featherston, Esq., St. Louis, MO, for appellant.
Katleen R. Robertson, Esq., Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J, and JAMES M. SMART and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
John Heyer appeals the circuit court's dismissal of his First Amended Petition for Declaratory Judgment and Permanent Injunction. Heyer's petition alleged that Missouri authorities had erroneously required him to register as a sex offender under what is now § 589.400.1(7), RSMo Cum.Supp.2008, based on his convictions of one count of Sexual Abuse and two counts of Public Sexual Indecency in the Superior Court of Maricopa County, Arizona. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).